Citation Nr: 0326828	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for loss of sight in the 
right eye, claimed as residual to service-connected facial 
wounds.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2001 
from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for loss of sight in the right eye due to 
cararacts, claimed as residual to service-connected facial 
wounds.  The veteran filed a timely Notice of Disagreement.  


REMAND

The veteran has appealed the rating decision of November 
2001, which denied service connection for loss of sight in 
the right eye due to cararacts, claimed as residual to 
service-connected facial wounds.  The record shows that 
service connection is in effect for moderately disfiguring 
scars of the face, rated as 10 percent disabling, effective 
May 22, 1946.  

This case was previously before the Board in March 2003, at 
which time the Board undertook additionaldevelopment of the 
evidence, to include obtaining a VA ophalmologic examination 
and a medical opinion as to the correct diagnoses of all 
current disorders of the veteran's right eye, as well as a 
medical opinion as to whether it is as least as likely as not 
that any current disorder of the right eye found present is 
the result of remote facial trauma sustained by the veteran 
in 1946.  The examiner was requested to include in the report 
an opinion as to whether the remote injury in 1946 might have 
resulted in weakness in the lens or lens zonules, with 
resulting intraocular lens dislocation, retinal detachment, 
deterioration of the cornea, and lens removal following 
cataract surgery in 1985.  The record shows that the claimant 
and his representative were notified of the proposed Board 
development by Board letter of March 5, 2003.  

Before the Board completed the indicated development, a 
Federal Circuit Court decision in DAV v. Secretary of Veteran 
Affairs, __ Fed. Cir. __ invalidated 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii), the authority for the Board to conduct such 
development.  

Accordingly, the case must be Remanded to the RO for 
completion of the requested development, to include obtaining 
the required VA ophthalmologic examination and medical 
opinions, and to readjudicate that claim taking into 
consideration all of the evidence, including that examination 
report.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO should schedule a VA 
ophthalmologic examination of the 
veteran, to include the following:

(a)  a medical opinion as to the 
correct diagnoses of all current 
disorders of the veteran's right eye; 

(b)  a medical opinion as to whether 
it is as least as likely as not that 
any current disorder of the right eye 
found present is the result of remote 
facial trauma sustained by the 
veteran in 1946;  

(c)  a medical opinion as to whether 
the remote injury in 1946 might have 
resulted in weakness in the lens or 
lens zonules, with resulting 
intraocular lens dislocation, retinal 
detachment, deterioration of the 
cornea, and lens removal following 
cataract surgery in 1985.  


2.  Upon completion of the requested 
development, the RO should readjudicate 
the issue on appeal, taking taking into 
consideration all of the evidence, 
including the requested VA ophthalmologic 
examination report.  

If the benefit sought on appeal remains denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




